 I
wish to begin, Mr. President, by congratulating you on
your election to lead our work during this session. We
wish you full success during your presidency.
Likewise, our gratitude goes to His Excellency Mr Jean
Ping for his work during his mandate. We also extend
our heartfelt thanks to Secretary-General Kofi Annan
for his devotion as head of the Organization.
The anniversary we are now celebrating should
inspire an appreciation of the importance of dialogue
among all the nations represented here in achieving
collective well-being. Above all, we must recognize
the challenges ahead. We all know that our
Organization is passing through a crucial moment in its
existence. We can either strengthen it or weaken it. I
reaffirm the commitment of my Government to
participate significantly in pursuing the reform process,
in particular in substantive areas in which we have yet
to achieve agreement and which are essential for
successful reform of our Organization.
The historic process in El Salvador has shown
that lasting peace and democracy cannot exist without
development and respect for human rights. My
administration is doing everything possible to maintain
a humanistic form of government focusing on people
and their expectations and placing economic and social
development at the heart of our programmes.
As a developing country, however, we are
constrained by limited natural, technical and financial
resources. Sometimes, these limitations are increased
as the result of natural events and other external factors
such as the increase in oil prices which is truly
devastating to our economies.
2

At last year’s General Assembly session, we
expressed the need to find solutions to the impact of oil
prices on economies. Since then, we have witnessed
with great concern that the prices of hydrocarbon
products, far from dropping or stabilizing, have
spiralled excessively as never before. This situation not
only seriously affects our development efforts because
of the high oil bills, which lead us to divert funds that
could be used for social programmes, but also has
become a serious threat to social and political stability
and human security, primarily in the least developed
and other developing countries.
In addition to those conditions and other factors
related to instability and price speculation, there is a
growing trend to exclude middle-low-income countries
from assistance and international cooperation, further
limiting the ability of those States to meet the
challenge of development and in particular of
achieving the Millennium Development Goals. We
firmly believe that the United Nations must discuss this
issue with due seriousness and responsibility in order
to find joint and supportive solutions that will help
mitigate the crisis we are facing.
I propose that the Department of Economic and
Social Affairs or the Economic Commission for Latin
America and the Caribbean carry out a study on the
impact of increased oil prices on achievement of the
Millennium Development Goals and on national
development efforts worldwide.
Although South-South cooperation has become a
valuable instrument that contributes to development, it
is also important to recognize that further use should
be made of North-South cooperation, in particular
through creation of the Global Development Alliance,
which will make it possible, through a mutually
beneficial approach, to achieve economic growth and
sustainable social well-being.
We feel that it is essential that as part of the
comprehensive reform of our Organization we promote
the strengthening and greater efficiency of funds and
programmes in the operational activities of the United
Nations system. Similarly, I would like to highlight the
importance of setting up a just and equitable
international trade system, based on predictable and
non-discriminatory regulations consistent with the
principles of free trade.
El Salvador is committed to achieving the
Millennium Development Goals that have been set for
2015, despite external factors that affect us and limit
our capacity to invest in development. With that vision
in mind, El Salvador has launched its Opportunities
programme aimed at improving the living conditions of
thousands of Salvadorian families. It contains five
basic components. The first is the Solidarity Network
programme to combat poverty and extreme poverty
head on, with a special role for Salvadorian women.
Through the Chair of the Commission on Women, we
are doing everything we can to ensure that protecting
the rights of women is on the agenda. We can confirm
that the participation of women in peace and
development has been essential for successfully
achieving our goals.
Secondly, the programme covers microcredit for
developing micro and small businesses; this will
promote the development of new sources of income
through self-employment.
Thirdly, the Health Solidarity Fund (FOSALUD)
provides for the establishment of a tax on tobacco,
alcohol and firearms. Those resources will be used to
expand medical services in public health units to 24
hours a day; here, we have seen excellent results.
Fourthly, the Presidential Youth Programme has
begun to include young people in the development
process.
Finally, our Get Connected programme is aimed
at creating a model for public education that makes
technology and information available to students.
It is with great hope that El Salvador is gradually
moving towards achieving most of the Millennium
Development Goals. For example, we reduced the
number of individuals living in extreme poverty by
18 percentage points between 1991 and 2004. The
percentages have gone from 33 per cent to 15 per cent,
which means we have reduced the figure by half. The
infant mortality rate for children under the age of one
has decreased significantly, from 45 per 1,000 live
births in 1991 to 25 per 1,000 in 2004: a reduction of
20 points. We need to strive for a further 10-point
reduction.
Participation of young people in economic and
social development is a priority. It is a source of energy
and creativity that can improve our society and put us
on the path to the future.
We also welcome the holding of the second phase
of the World Summit on the Information Society, to be
3

held in Tunis in November 2005. We urge participants
to be active in agreeing on commitments, with specific
objectives that will help reduce the digital divide
separating countries. Like that of the first phase, held
in Geneva in 2003, the outcome of the 2005 Tunis
Summit on the Information Society should reflect deep
respect for freedom of expression as a pillar of
democracy in order to ensure that a free and
independent press continues to work unhindered
throughout the world, as expressed in article 19 of the
Universal Declaration of Human Rights.
The HIV/AIDS pandemic has become a serious
problem that crosses borders and does not respect
nationalities. The magnitude of the spread of this
epidemic has meant that we must concentrate on
prevention without forgetting treatment and support for
individuals living with this illness.
In El Salvador, we shall shortly host the third
Forum on HIV/AIDS and Sexually Transmitted
Diseases in Latin America and the Caribbean, the
fourth Central American Congress on Sexually
Transmitted Infections and HIV/AIDS and the fourth
Central American Meeting of People Living with
HIV/AIDS in order to unite our efforts and exchange
experiences. We are hoping to have support from the
United Nations. We urge the entire international
community, in particular the donor countries, to
continue to provide their support to national efforts to
combat HIV/AIDS and to reduce the costs of the
medications that are available.
One of the matters that require greater interest
and attention is that of migration because of its
economic, social and cultural impact in countries of
origin, transit and destination.
This matter should be dealt with from a
multidimensional approach, one that would establish
guidelines for international, regional and subregional
cooperation, adopt and coordinate joint policies based
on the contribution of migrants to development, as well
as prevention efforts and action against illegal
immigration and the trade in human beings.
One matter of particular interest to El Salvador is
the scourge of national and transnational organized
crime. The phenomenon of gangs is closely connected
to a series of serious offences that gravely threaten the
security of individuals and their assets. It also has a
bearing on corruption; it reduces our people’s morale
and it has a negative impact on our development
efforts. We believe that one of the measures that ought
to be taken collectively to most effectively and
efficiently combat this scourge would be to strengthen
the capacity of the United Nations Office on Drugs and
Crime, and to enhance international cooperation.
We agree that the system to protect human rights
needs to be strengthened but it is necessary to establish
an objective mechanism that is transparent,
de-politicized and non-discriminatory.
El Salvador fully supports the strengthening of
the collective security system, with full respect for the
principles of the Charter and universally recognized
human rights. We recognize and appreciate the role
played by peacekeeping operations. We feel it is
important to continue considering the proposal of
establishing a strategic military and police reserve that
would allow for rapid deployment to deal with
hostilities stemming from conflicts, as well as to
maintain post-conflict peace and security.
We are satisfied with our contribution to
collective peace with our growing participation in
peacekeeping operations. In particular, we provide
troops from our national civil police as a result of
peace agreements worked out and signed with the
United Nations.
With regard to disarmament and nuclear
non-proliferation, El Salvador supports the efforts
aimed at reaching a global commitment to eliminate
weapons of mass destruction. In this regard, we
support Norway’s initiative to adopt a declaration on
disarmament and security.
As to the situation in the Middle East, we wish to
express our gratitude to the Government of Israel for
carrying out its disengagement plan, a unilateral
measure that will conclude with the total withdrawal of
the Israeli presence from the Gaza Strip. This is a show
of political will and the desire to put a lasting end to
the Israeli-Palestinian conflict. We believe that
continuing to adopt measures to generate mutual trust
will enable both parties to resume the peace process, as
set out in the road map. Similarly, we reiterate our
support for the right of the Palestinian people to
establish an independent State, as well as the right of
the Israeli people to live in peace and security, free
from any terrorist threat from radical groups outside
the law.
4

With respect to the situation in Iraq, we trust that
all political forces will participate in setting up new
institutions for Iraq and that there will be an
understanding which will lead to the establishment of a
state of law based on representative democracy.
One of the pending items on the international
agenda that we must not disregard is the situation
related to Taiwan and its inclusion in the concert of
nations. We believe that the United Nations must look
into the question of Taiwan, because it is a reality that
we cannot ignore, since the representation of the
Taiwanese people internationally is a responsibility of
this Organization, in accordance with its universal
principles and purposes. Similarly, we hope that there
will be peaceful coexistence on both sides of the
Taiwan Strait.
I now wish to refer to the question of natural
disasters and the high level of vulnerability to which
all of our nations are exposed, as seen by the tragic
events that took place recently in various parts of the
world, and most recently in the United States. This
should lead us to rethink and reassess our commitments
and our decisions with respect to the environmental
situation in which we find ourselves. On behalf of the
Government and people of El Salvador, I wish to
express our most sincere condolences and our show of
solidarity to all families who lost loved ones and
valuables as a result of these phenomena, and we urge
the community of nations to pay greater attention to the
environment.
Finally, I simply wish to point out that our people
firmly believe and hope that the United Nations is and
will be an Organization that has legitimacy and the
capacity to contribute to the attainment of peace,
security, freedom, sustainable development and the
promotion of human rights. Our role as heads of State
and Government is to strengthen this belief and this
hope, showing that we can work together in a united
fashion to achieve concrete results for the well being of
our people throughout the world.